COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        CORRECTED ORDER

Appellate case name:       Don McCaffety v. George Barnstone

Appellate case number:     01-19-00453-CV

Trial court case number: 2017-48731

Trial court:               157th District Court of Harris County

       Appellant is attempting to appeal a judgment signed on March 12, 2019. Appellant filed a
motion for new trial on April 15, 2019 and a notice of appeal on June 10, 2019.
        A motion for new trial is timely if filed within 30 days of the date the judgment is signed.
TEX. R. CIV. P. 329b(a). If a motion for new trial is timely filed, the notice of appeal is timely if
filed within 90 days after the judgment is signed. TEX. R. APP. P. 26.1(a).
         Appellant’s motion for new trial was filed more than 30 days after the judgment was signed.
The trial court signed an order on April 30, 2019, stating that the motion for new trial was not
timely filed. Because the motion for new trial was not timely filed, the notice of appeal filed on
June 10, 2019 was also untimely filed. An appellate court’s jurisdiction is invoked when a party
files a timely notice of appeal. See TEX. R. APP. P. 25.1(b).
        Unless appellant files a response within 10 days of the date of this order demonstrating
by citation to the law and to the record that this Court has jurisdiction of the appeal, this appeal
will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: ___August 29, 2019__